July 16, 2010 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. Supplement to Prospectus dated October 1, 2009 The following information supersedes and replaces any contrary information contained in the funds prospectus, including the third paragraph of the section of the funds prospectus entitled Goal and Approach. The portfolio manager focuses on identifying undervalued sectors and securities and minimize the use of interest rate forecasting. The portfolio manager selects municipal bonds for the funds portfolio by:  Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; and  Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. The fund seeks to invest in several of these sectors. 0947S0710
